Exhibit 10.54

 

PROMISSORY NOTE

 

$2,300,000.00   October 13, 2005     Plymouth, Minnesota

 

1. Promise to Pay. FOR VALUE RECEIVED, the undersigned, Micro Therapeutics,
Inc., a Delaware corporation (“Borrower”), hereby promises to pay to the order
of ev3 Inc., a Delaware corporation, its successors and assigns (“Lender”), the
principal sum of TWO MILLION THREE HUNDRED THOUSAND AND 00/100 Dollars
($2,300,000.00) or, if less, the principal balance hereon, together with
interest on the unpaid principal balance hereof, outstanding from time to time,
in the manner set forth herein. Borrower may make draw downs (“Draw Down”) up to
the stated principal amount above from time to time in an aggregate amount not
to exceed the stated principal amount above, which Draw Down requires at least
two (2) business days notice by Borrower to Lender (the “Principal Amount”).
Such Draw Downs shall be recorded by the Lender on Schedule A attached hereto
and absent manifest error, the Draw Downs and disbursement dates shown on
Schedule A attached shall be conclusive and binding on Borrower. Each Draw Down
under this Promissory Note (this “Note”), shall be due and payable in thirty-six
(36) consecutive monthly installments of principal, each in an amount equal to
the amount of such Draw Down divided by thirty-six (36), plus accrued interest,
each due and payable on the first business day of each calendar month commencing
on the later of November 1, 2005 or the first day of the month following such
Draw Down made under this Note, and continuing on the first business day of each
succeeding month thereafter for 36 consecutive months, when the unpaid amount of
such Draw Down and all accrued and unpaid interest will be due and payable in
full. All payments received by Lender shall, at the option of Lender, be applied
first to any costs of collection or other costs and expenses hereinafter
described, second to accrued and unpaid interest due on this Note, and the
remainder to the Principal Amount. Borrower hereby grants Lender the right,
which Lender may exercise in its sole and absolute discretion, to withhold from
monthly cash payments made by Lender to Borrower pursuant to that certain
Amended and Restated Sales Representative Agreement dated August 4, 2004, as
subsequently amended on April 6, 2005, Distribution Agreement dated April 30,
2003, Distribution Agreement (Canada) dated June 1, 2003 and Distribution
Agreement (Japan) dated June 1, 2003, any amount up to the aggregate amount
necessary to satisfy principal, interest, and any other amounts then payable by
Borrower to Lender under this Note.

 

2. Interest. Interest on each Draw Down outstanding under this Note shall accrue
from the date of such Draw Down hereunder until such Draw Down is paid in full.
Interest shall be computed on the basis of the actual number of days elapsed and
a 365-day year, at an annual rate equal to the rate of interest publicly
announced from time to time by LaSalle Bank National Association (the “Bank”),
at its principal office in Minneapolis, Minnesota, as its “prime rate” of
interest (the “Prime Rate”), plus two and three tenths percent (2.3%) (the
“Applicable Margin”, and the sum of the Prime Rate and the Applicable Margin
shall be referred to herein as the “Effective Interest Rate”). The Effective
Interest Rate of this Note shall change on the day that the Prime Rate changes.
Borrower acknowledges that the Prime Rate is one of the Bank’s base rates, but
may not necessarily be the lowest of such rates, and the Prime Rate serves as
the basis



--------------------------------------------------------------------------------

upon which the Effective Interest Rate is calculated under this Note. After
maturity of this Note, whether by acceleration or otherwise, Borrower shall pay
interest on the principal balance outstanding under this Note at an annual rate
equal to the Prime Rate plus Six Percent (6.0%). Notwithstanding the foregoing,
the rate of interest applicable to this Note at any time shall never exceed the
highest rate then permitted by law.

 

3. Payments. Borrower will be obligated to make payment of the amounts due
hereunder, in lawful money of the United States of America, directly to Lender
at 4600 Nathan Lane North, Plymouth, Minnesota 55442-2920, or at such other
location as Lender may from time to time designate in writing. The acceptance by
Lender of any payment of principal or interest due under this Note after the
date it is due as described above shall not be held to establish a custom or
waive any rights of Lender to enforce prompt payment of any other payments of
principal or interest or otherwise.

 

4. Prepayment. Borrower shall have the right to prepay all at any time or any
portion from time to time of the Principal Amount prior to maturity, without
premium or penalty, provided that any such prepayment shall be applied first to
any costs of collection or other costs and expenses hereinafter described,
second to accrued and unpaid interest due on this Note, and the remainder to
installments of principal in the inverse order of their maturity. No such
partial prepayments shall suspend or reduce the amount of the remaining
installment payments of principal and interest hereunder.

 

5. Records. Lender shall record in its books and records the date and amount of
each Draw Down and all payments made under this Note. Lender’s books and records
showing the account between Lender and Borrower shall be conclusive evidence of
the amounts outstanding under this Note in the absence of manifest error.

 

6. Default. Borrower shall be in default with respect to this Note upon the
happening of any of the following events (each, an “Event of Default”):
(i) Borrower shall fail to make any payment of the Principal Amount or interest
on this Note, as and when the same shall become due and payable, and such
failure continues for more than three (3) calendar days after Borrower’s receipt
of written notice from Lender of such non-payment; or (ii) Borrower shall fail
to perform or observe any term, covenant, or provision in this Note, and such
failure continues for more than three (3) calendar days after Borrower’s receipt
of written notice from Lender regarding such failure; or (iii) a petition is
filed by or sought against Borrower under the United States Bankruptcy Code, or
a trustee, receiver, or similar officer is appointed for Borrower or Borrower’s
property or assets, or Borrower shall assign any property for the benefit of
creditors generally; or (iv) any of the following occurs and such occurrence
would be reasonably likely to interfere with the making of payments when due
hereunder: (a) Borrower shall become insolvent in either the equity or
bankruptcy sense of the term; (b) Borrower shall have a judgment in an amount in
excess of $500,000 entered against Borrower by any court, and such judgment
shall not be appealed in good faith (and execution of such judgment stayed
during such appeal) or satisfied by Borrower within thirty (30) days after the
entry of such judgment; (c) any default or event of default shall occur under or
within the meaning of any agreement, document, or instrument evidencing or
otherwise relating to any outstanding indebtedness of Borrower for borrowed
money in an amount in excess of $500,000 (other than this Note); or (d) Borrower
shall be and Lender declares Borrower to be in default on, or pursuant to the
terms of any other

 

2



--------------------------------------------------------------------------------

present or future obligation to Lender, including without limitation, any other
loan or line of credit; or (v) Borrower shall (a) fail in any material respect
to operate its business in the ordinary course, (b) sell all or substantially
all of its assets, or (c) agree to merge or consolidate with any other entity
(other than any such merger with an entity controlled by, under common control,
or controlling Borrower).

 

7. Remedies. If (a) any Event of Default described in Section 6(iii) shall
occur, the entire outstanding principal balance of this Note and all accrued and
unpaid interest thereon shall automatically become immediately due and payable,
without presentment, demand, protest, or further notice of any kind, all of
which are expressly waived by Borrower; or (b) any other Event of Default shall
occur and be continuing, Lender may, in its sole discretion, declare that the
entire outstanding unpaid principal balance of this Note and all accrued and
unpaid interest thereon to be forthwith due and payable whereupon all amounts
due under this Note shall immediately become due and payable, in each case
without presentment, demand, protest, or further notice of any kind, all of
which are expressly waived by Borrower. Upon the occurrence and during the
continuance of any Event of Default, Lender may also (i) exercise all rights and
remedies under any other instrument, document, or agreement between Borrower and
Lender; (ii) enforce all rights and remedies under any applicable law; and
(iii) in its sole and absolute discretion, offset any and all balances, credits,
deposits, accounts, or monies of Borrower then or thereafter with Lender, or any
obligations of Lender to Borrower arising under any agreement or arrangement
between Lender and Borrower, against any amounts due to Lender from Borrower
arising under this Note. Borrower hereby grants to Lender a security interest in
all such balances, credits, deposits, accounts, and monies; provided, however,
that such security interest shall be subordinated to the security interest held
by Silicon Valley Bank under that certain Loan and Security Agreement dated
May 6, 2005, as such agreement may be amended from time to time.

 

8. Costs and Expenses. In the event that any payment of the Principal Amount or
interest on this Note is not paid when due, whether by reason of maturity,
acceleration or otherwise, and this Note is placed in the hands of an attorney
or attorneys for collection, or if this Note is placed in the hands of an
attorney or attorneys for representation of Lender in connection with bankruptcy
or insolvency proceedings relating to or affecting this Note, Borrower hereby
promises to pay to the order of Lender, in addition to all other amounts
otherwise due on, under or in respect of this Note, all costs and expenses of
such collection and representation, including, without limitation, reasonable
attorneys’ fees and expenses (whether or not legal proceedings shall be
commenced in aid thereof). Borrower hereby waives presentment for payment,
demand for payment, protest, notice of protest, dishonor, notice of dishonor,
notice of non-payment, and notice of acceleration of maturity on default or
otherwise.

 

9. JURISDICTION; VENUE. BORROWER HEREBY IRREVOCABLY (A) SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY MINNESOTA STATE COURT SITTING IN HENNEPIN,
COUNTY, MINNESOTA OR ANY UNITED STATES OF AMERICA COURT SITTING IN THE DISTRICT
OF MINNESOTA, AS LENDER MAY ELECT, IN ANY SUIT, ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS NOTE, (B) AGREES THAT ALL CLAIMS IN RESPECT TO ANY SUCH
SUIT, ACTION OR PROCEEDING MAY BE HELD AND DETERMINED IN ANY OF SUCH COURTS,
(C) WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY

 

3



--------------------------------------------------------------------------------

OBJECTION WHICH BORROWER MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT, (D) WAIVES ANY CLAIM
THAT SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM AND (E) WAIVES ALL RIGHTS OF ANY OTHER JURISDICTION
WHICH BORROWER MAY NOW OR HEREAFTER HAVE BY REASON OF ITS PRESENT OR SUBSEQUENT
DOMICILES. BORROWER (AND BY ITS ACCEPTANCE HEREOF, LENDER) IRREVOCABLY WAIVE THE
RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY ACTION IN WHICH BORROWER AND LENDER
ARE PARTIES RELATING TO OR ARISING OUT OF OR IN CONNECTION WITH THIS NOTE.

 

10. Governing Laws: This Note shall be governed by and construed in accordance
with the substantive laws of the State of Minnesota (without reference to
conflict of law principles).

 

11. General Terms. No delay on the part of Lender in exercising any right or
remedy hereunder shall operate as a waiver of or preclude the exercise of such
right or remedy or of any other remedy under this Note. No waiver by Lender
shall be effective unless in writing signed by Lender. A waiver on any one
occasion shall not be construed as a waiver of any such right or remedy on a
future occasion. This Note may not be amended, modified, discharged or changed,
except only by an instrument in writing and signed by the party against whom
enforcement of any amendment, modification, discharge or change is sought. The
rights and remedies of Lender as provided in this Note shall be cumulative and
concurrent, and may be pursued singly, successively, or together against
Borrower. The failure to exercise any such right or remedy shall in no event be
construed as a waiver or release of such rights or remedies or of the right to
exercise them at any later time. The terms of this Note shall be binding upon
Borrower and upon Borrower’s successors and assigns, and shall inure to the
benefit of Lender and its successors and assigns.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has caused this instrument to be duly executed.

 

MICRO THERAPEUTICS, INC.,

a Delaware corporation

By:

 

/s/ Thomas C Wilder III

Name:

 

Thomas C Wilder III

Its:

 

President & CEO

 

[Signature Page to Promissory Note]

 

5



--------------------------------------------------------------------------------

SCHEDULE A

 

DRAW DOWNS AND DISBURSEMENT DATES

 

Amount of Draw Down

--------------------------------------------------------------------------------

  

Disbursement Date

--------------------------------------------------------------------------------

             

 

6